Citation Nr: 0702779	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  96-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cataracts claimed as 
residuals of radiation exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946, including a confirmed period from September 23-26, 
1945, in Nagasaki, Japan.

This claim is on appeal from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in January 2002.  A transcript of the hearing is of 
record.

This case was remanded by the Board in December 1999 and 
February 2003 for further development and is now ready for 
disposition.

In January 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran was a participant in a radiation-risk 
activity when serving as part of the American occupational 
forces of Nagasaki, Japan, from September 23-26, 1945.

2.  The veteran's cataracts were manifested in 1994, nearly 
50 years after service separation.

3.  Dose radiation report initially estimated that the 
radiation exposure of this veteran most probable at 0.01 rem 
with the maximum upper bound dose of 1.0 rem.

4.  A revised dose radiation report estimated that the 
radiation exposure of this veteran most probable at 0.03 rem 
with the maximum upper bound dose of less than 1.0 rem.

5.  The medical evidence reflects that was no reasonable 
possibility that the veteran's cataracts could be attributed 
to this level of exposure to ionizing radiation in service.


CONCLUSION OF LAW

Cataracts, claimed as residual of radiation exposure, were 
not incurred in or aggravated by active military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his cataracts, which developed in 
1994, were caused by radiation exposure as a result of 
spending approximately four days with the occupational forces 
in Nagasaki, Japan, in September 1945.  At a hearing before 
the Board, the veteran and his wife testified that he had 
subcataracts, which meant that they could not be removed.  He 
indicated that he was also being treated for glaucoma and 
received private treatment on a regular basis.  

The veteran asserted that he entered Nagasaki approximately 
42 days after the bomb was dropped and was on the soil.  He 
stressed that United States doctors did not start testing for 
contamination until September 25, 1945, two days after he had 
already entered Nagasaki but that the Japanese doctors 
started testing right away and found higher doses of 
radiation present, up to 50 rads.  

A November 1997 letter from the Defense Special Weapons 
Agency (DSWA) (now the Defense Threat Reduction Agency 
(DTRA)) confirmed that the veteran was a member of the 
American occupation forces in Japan and was present in the 
VA-defined Nagasaki area from September 23-26, 1945. 

Claims based upon exposure to ionizing radiation are governed 
by separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2006).  

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).  

On the other hand, the veteran may establish a claim under 38 
C.F.R. § 3.311 if he was exposed to ionizing radiation while 
in service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2006).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).  

A third basis to establish direct service connected.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the claim must be denied.  Although the 
veteran participated in a radiation-risk activity (as a 
participant with the American occupation forces of Nagasaki 
in September 1945), the evidence does not show that he is 
currently diagnosed with one of the diseases specific to 
radiation-exposed veterans (which essentially includes 
various cancers).  His claim focuses on the development of 
cataracts, which is not one of the medical conditions listed 
in 38 C.F.R. § 3.309(d).  This fact alone is sufficient to 
deny the claim based on the provisions of 38 C.F.R. § 3.309.

Turning next to the provisions of 38 C.F.R. § 3.311, the 
Board finds that the evidence does not support his claim.  
Under this analysis, the Board finds that the veteran was 
exposed to ionizing radiation as a result of participating in 
the occupation of Nagasaki, Japan, in September 1945.  Next, 
the Board finds that the veteran subsequently developed a 
radiogenic disease, which under the provisions of 38 C.F.R. 
§ 3.11(b)(2)(xvi) includes posterior subcapsular cataracts; 
and cataracts was manifested within the relevant time frame 
of 6 months or more after exposure.  

Once these provisions are satisfied, VA is required to obtain 
dose estimates and refer the claim to the Under Secretary for 
Benefits, who will forward the claim for review to the Under 
Secretary of Health for a medical opinion.  This procedure 
was accomplished on two separate occasions, and both opinions 
were unfavorable to the veteran.

Specifically, in April 2003, the Acting Director of 
Compensation and Pension Services (C&P) requested an opinion 
from the Under Secretary of Health whether it was as likely, 
unlikely, or as likely as not that the veteran's bilateral 
subcapsular cataracts resulted from exposure to radiation in 
service.  The maximum possible dose was estimated at 1.0 rem.  

In a letter dated in April 2003, the Chief Public Health and 
Environmental Hazards Officer responded that it was 
"unlikely that the veteran's cataracts can be attributed to 
exposure to ionizing radiation in service."  In turn, the 
Director of C&P Services replied to the RO that the Under 
Secretary of Health determined that it was unlikely that the 
veteran's cataracts could be attributed to exposure to 
ionizing radiation in service.  The C&P Services concluded 
that there was "no reasonable possibility that the veteran's 
cataracts [was] the result of such exposure."  

In August 2004, new dose estimates were determined to be 
needed.  In May 2005, the DTRA submitted revised dose 
estimates for the veteran's eyes as 0.03 rem with an upper 
bound total eye (lens) dose of less than 1 rem.  

It was noted that the estimate provided a description of the 
participation activities based on available military records 
and the veteran's recollections and statements.  It also 
included certain assumptions about his participation 
activities and environment in which he received a radiation 
dose.  It was related that the veteran had taken the 
opportunity to review the scenario description and indicated 
by telephone that the scenario was acceptable.  His comments 
were considered in developing his dose assessment.

As before, the RO requested an opinion from C&P Services in 
November 2005, which was referred to the Under Secretary of 
Health in December 2005.  In December 2005, the Chief Public 
Health and Environmental Hazards Officer responded that it 
was "unlikely that the veteran's . . . cataracts can be 
attributed to exposure to ionizing radiation in service."  
Thereafter, C&P Services concluded that there was "no 
reasonable possibility that the veteran's disabilities were 
the result of such exposure."  

While the veteran has met the basic threshold elements of 
38 C.F.R. § 3.311(b), which require exposure to ionizing 
radiation, and the development of a radiogenic disease within 
the relevant time frame, the Board is bound by the medical 
opinions of the Under Secretary of Health that it was 
unlikely that the veteran's cataracts could be attributed to 
radiation, and the conclusions of the Under Secretary of 
Benefits that there is no reasonable possibility that the 
veteran's cataracts were the result of such exposure.  

The veteran has asserted that the dose estimates are 
incorrect and that he was exposed to a much higher level of 
radiation.  In support, he submitted excerpts of various 
medical articles on the effects of the atomic bomb explosion 
and ocular lesions.  However, unlike the DTRA estimates, none 
of the evidence related directly to him or offered any 
statement regarding his level of exposure and the Board finds 
it of little probative value.  The veteran is not competent 
to offer a medical opinion or interpret medical data.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the claim 
based on the provisions of 38 C.F.R. § 3.311 is denied.

The Board has also considered the veteran's claim on a direct 
basis under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
38 U.S.C.A. § 1110.  In this regard, the Board finds no in-
service reference to cataracts, no post-service complaints or 
treatment for cataracts for many years after discharge, and 
no medical evidence establishing a medical nexus between his 
current diagnosis of cataracts and in-service exposure to 
radiation.  Rather, at separation, the eyes were clinically 
normal and there were no defects or disease.  Acuity was 
16/20 in each eye.  Accordingly, the Board finds that the 
claim must be denied on a direct basis.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2003.  The veteran also received follow-up due 
process notification regarding radiation exposure in December 
2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in August 2003 and January 2006.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in January 2002.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The regulations relating to radiation exposure outline 
specific steps to be followed in adjudicating the claims.  

The Board finds that the proper procedures were followed on 
two separate occasions in this case, including obtaining dose 
estimates, referring the case to the Under Secretary of 
Benefits (C&P Services), and obtaining medical opinions from 
the Under Secretary of Health (Chief Public Health and 
Environmental Hazards Officer).  The available medical 
evidence is sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  

Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary 
under the mandate of the VCAA.


ORDER

Service connection for cataracts is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


